Per Curiam.

Respondent, an attorney, while a probation officer in the Magistrate’s Court, accepted gratuities from several persons who were defendants in that court and to whose cases respondent had been assigned to conduct an interview and make a report. Respondent’s conduct was clearly prejudicial to the administration of justice and a form of faithlessness to trust which was bound to impair confidence in and respect for the court in which he served and its probation service. We are unable to minimize the serious consequences of such conduct and the serious deviation from professional and public responsibility on the part of defendant as a lawyer and court attaché.
We are mindful of the stress under which respondent acted and regret that the charitable inclination which might be indulged in other incidents of the matter cannot be extended to a determination of his fitness to act and hold himself out as an attorney at law. The responsibility which the court has for maintaining standards of professional conduct and protecting the public from the continuance in practice of those who have demonstrated a basic unfitness could not be discharged in this case by anything short of removal of respondent from the roll of attorneys.
*525The respondent should be disbarred.
Peck, P. J., Breitel, Bastow and Botein, JJ., concur; Rabin, J., dissents as follows: I feel that, under the circumstances, the disposition should be something short of disbarment and therefore dissent.
Bespondent disbarred.